Citation Nr: 1424301	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  04-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection to a left knee disorder, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2003 rating decision of the VA Regional Office (RO) in Waco, Texas that denied service connection for a left knee disorder, to include as secondary to service-connected right knee disability.

By decision in April 2012, the Board granted service connection for a right knee disability and denied service connection for a left knee disorder, to include as due to service-connected right knee disability.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).

In a May 2013 Order, the Court granted an April 2013 Joint Motion for Partial Vacatur and Remand in vacating that portion of the Board's April 2012 decision denying service connection for a left knee disorder, and remanding the matter for further development and readjudication.  The appeal as to right knee was dismissed.

The case was remanded by Board decision in October 2013.

Following review of the record, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

This appeal was processed using Virtual VA/Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.



REMAND

Unfortunately, the Board finds that further development of the issue of entitlement to service connection for a left knee disorder is warranted prior to disposition of the appeal. 

In the April 2013 Joint Motion it was determined that a November 2011 VA medical opinion in which the reviewing physician asserted that the Veteran's right knee disorder did not cause or aggravate or permanently worsen his left knee disorder was not supported by adequate rationale and was therefore inadequate for rating purposes.  It was requested that the Board obtain an addendum to the VA medical opinion or a new VA medical opinion with reasoned medical explanations supporting the physician's findings and opinions.  In its October 2013 remand, the Board opted to request a new orthopedic examination and requested that it be conducted by a VA physician.  

Subsequent thereto, the Veteran was afforded a VA examination in December 2013 by a VA physician's assistant.  Upon realization of deficient compliance with the remand instructions, the case was sent to the Appeals Management Center (AMC) Medical Officer for review of the evidence and an opinion.  However, this action does not satisfy the requirements as set forth in the Board's October 2013 remand because no examination of the Veteran was performed.  As such, the Veteran should be rescheduled for a VA orthopedic examination by a physician.

It is unfortunate that this case has to be remanded yet again.  However, the Board would be remiss in its duty to assist the claimant by not obtaining an adequate examination by a VA physician.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board errs in failing to ensure compliance. Id. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic examination by a VA physician to determine whether a left knee disorder is secondary to or has been aggravated by service-connected right knee disability.  The examiner must be provided access to both Virtual VA and VBMS databases and a copy of this remand must be made available to the examiner for review.  All indicated tests and studies should be performed.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  The clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically state whether it is at least as likely as not (i.e., 50 percent or higher probability) (a) a left knee disorder is of service onset, or (b) a left knee disorder is caused by (secondary to) service-connected right knee disability or (c) a left knee disorder is made chronically worse by (aggravated beyond the natural course of the disease process) the service-connected right knee disorder.  If aggravation is found, the examiner must offer an opinion as to the extent of the aggravation, and provide a baseline prior to the aggravation.  The examination report must include a complete rationale for the opinions and conclusions reached. 

2.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned for correction. See Stegall, supra.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

